DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 and 12-21 are allowed.
Regarding claim 1, the prior art does not disclose or suggest an electrical socket extender to provide an electrical socket remote from a wall-mounted electrical socket, the socket extender comprising: a linkage, which connects an appliance socket section to a socket engaging portion, comprising: an elongate and electrically insulated body having a first end releasably connectable to any primary coupling formation, a second end connectable to any secondary coupling formation; and a conducting arrangement extending the length of the body, between the first end and the second end to electrically couple the socket engaging portion to the appliance socket section, wherein the first end of the linkage is connected to the socket engaging portion and the second end of the linkage is connected to the appliance socket section such that the linkage extends from the socket engaging portion over the walls wherein each of the appliance socket section and the socket engaging portion has a handle, and wherein each handle is movable between a use position and a storage position as required  in combination with other limitations of this claim. 
Regarding claim 2, the prior art does not disclose or suggest an electrical socket extender to provide an electrical socket remote from a wall-mounted electrical socket, the socket extender comprising: a linkage, which connects an appliance socket section to a socket engaging portion, comprising: a substantially rigid, elongate and electrically insulated body having a first end releasably connectable to any of  primary coupling formations, a second end connectable to any of secondary coupling formations; and a conducting arrangement extending the length of the body, between the first end and the second end to electrically couple the socket engaging portion to the appliance socket section, wherein the first end of the linkage is connected to the socket engaging portion and the second end of the linkage is connected to the appliance socket section such that the linkage extends from the socket engaging portion over a wall and the appliance socket section is supported in its position remote from the wall-mounted electrical socket by the linkages wherein each of the appliance socket section and the socket engaging portion has a handle, and wherein each handle is movable between a use position and a storage position.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HARSHAD C PATEL/Primary Examiner, Art Unit 2831